Per Curiam.
The application for a writ of habeas corpus is defective because it fails to state any basis for a claim of illegal confinement. Practice Book § 451. It also ignores the requirements of Practice Book § 452. If the objective of the plaintiff is to obtain an adjudication that his present mental condition does not require his confinement, he is entitled to be heard on that issue. But if he chooses habeas corpus rather than other available remedies, his application must set forth specific grounds for the issuance of the writ.
There is no error.